DENY; and Opinion Filed October 4, 2018.




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-18-00774-CV

                               IN RE RUTH TORRES, Relator

                  Original Proceeding from the 44th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-16-08711

                             MEMORANDUM OPINION
                       Before Justices Lang-Miers, Fillmore, and Stoddart
                                Opinion by Justice Lang-Miers
       In this original proceeding, relator Ruth Torres complains of an agreed temporary

injunction signed September 13, 2016 and fifteen other orders signed between February 14, 2018

and June 7, 2018. Relator seeks a writ of mandamus directing the trial court to dissolve the agreed

temporary injunction and vacate the other fifteen orders addressed in the petition. Relator also

seeks a writ of prohibition and a writ of injunction. We deny the relief requested.

       To be entitled to mandamus relief, a relator must show both that the trial court has clearly

abused its discretion and that relator has no adequate appellate remedy. In re Prudential Ins. Co.,

148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). Based on the record before us, we

conclude relator has not established her right to mandamus relief as to any of the orders at issue.

We, therefore, deny relator’s petition for writ of mandamus.

       A writ of prohibition is used to protect the subject matter of an appeal or to prohibit an

unlawful interference with enforcement of an appellate court’s judgment. Holloway v. Fifth Court
of Appeals, 767 S.W.2d 680, 683 (Tex.1989) (orig. proceeding). The writ is designed to operate

like an injunction issued by a superior court to control, limit, or prevent action in a court of inferior

jurisdiction.   Id. at 682–83.     This Court may issue a writ of prohibition in only limited

circumstances, none of which are present here. In re Bolton, No. 05-10-01115-CV, 2010 WL
4011041, at *1 (Tex. App.—Dallas Oct. 14, 2010, orig. proceeding) (mem. op.); Humble Expl.

Co., Inc. v. Walker, 641 S.W.2d 941, 943 (Tex. App.—Dallas 1982, no writ).

        Here, relator seeks a writ of prohibition that would prohibit the trial court from (1) ordering

removal, alteration or destruction of documents in the record or in any party’s possession, (2)

finding contempt based on the temporary injunction or confidentiality order (3) engaging in ex-

parte communications with any party on substantive issues, (4) admitting or using relator’s

privileged communications with her clergy, (5) infringing on relator’s rights of freedom of speech

and religion, and (6) ordering relator or her entities in default. Relator argues that the trial court’s

rulings have infringed on her rights of freedom of speech and freedom of religion and have

permitted witness tampering and spoliation of evidence. Based on the record before us, we

conclude relator has not established a basis for the issuance of a writ of prohibition. Relator has

not shown that any actions by the trial court are interfering with this proceeding or any of relator’s

other pending appeals. Accordingly, we deny relator’s petition for writ of prohibition.

        Finally, relator seeks a writ of injunction to enjoin the real parties in interest from filing

litigation against potential witnesses, from filing new claims against relators, from tampering with

witnesses or spoliation of evidence, or from infringing on relator’s rights to freedom of speech and

religion. The courts of appeals have limited injunctive powers. “Each court of appeals ... may

issue ... all ... writs necessary to enforce the jurisdiction of the court.” TEX. GOV’T CODE ANN. §

22.221(a) (West Supp. 2017). A court of appeals does not have “original jurisdiction to grant writs

of injunction, except to protect its jurisdiction over the subject matter of a pending appeal, or to

                                                  –2–
prevent an unlawful interference with the enforcement of its judgments and decrees.” Ott v. Bell,

606 S.W.2d 955, 957 (Tex. Civ. App.—Waco 1980, no writ). Here, relator has not shown that a

writ of injunction is necessary to protect our jurisdiction over a pending appeal in this Court or to

prevent the interference with the enforcement of one of this Court’s judgments. Accordingly, we

deny relator’s petition for writ of injunction.

        Based on the record before us, we conclude relator has not shown she is entitled to the

relief requested as to any of the orders of which she complains. Accordingly, we deny relator’s

petition for writ of mandamus, petition for writ of prohibition, and petition for writ of injunction.

See TEX. R. APP. P. 52.8(a) (the court must deny the petition if the court determines relator is not

entitled to the relief sought).




                                                    /Elizabeth Lang-Miers/
                                                    ELIZABETH LANG-MIERS
                                                    JUSTICE


180774F.P05




                                                  –3–